DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on July 01st, 2021, has been entered. 
Upon entrance of the Amendment, claims 1 and 5-6 were amended, and claim 2 was cancelled. Claims 1 and 3-12 are currently pending. 
Response to Arguments
Applicant’s arguments, filed on July 01st, 2021, with respect to the amended features of claim 1 have been fully considered and are persuasive.  
Reasons for Allowance
Claims 1 and 3-12 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable over the prior art of record for the reasons set forth in the Applicant's Remark received on July 01st, 2021. In particular, the prior art fails to anticipate or render obvious the limitations including “the first detection process is an electrical detection, and the pixel having the faulty micro light-emitting diode is repaired after the faulty micro light-emitting diode is identified, wherein the micro light-emitting diodes subjected to the main bonding process comprise both identified good micro light-emitting diodes and the repaired micro light-emitting diode” in combination with the rest of limitations recited in claim 1.
Claims 3-12 are dependent from the allowable claim, thus they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/VU A VU/Primary Examiner, Art Unit 2828